837 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arsenio DELA PAZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3464.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1987.

Before ARCHER, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
Petitioner Arsenio Dela Paz seeks review of the final order of the Merit Systems Protection Board (board), No. SE08318610315, dismissing as untimely petitioner's appeal to the full board on January 2, 1987 from the initial decision dated October 14, 1986.  We affirm on the basis of the board's Opinion and Order of May 6, 1987.